SUMMARY ORDER
In this breach-of-contract action brought in federal court pursuant to 28 U.S.C § 1332(a)(1), plaintiffs appeal from a judgment of the District Court entered on July 28, 2007, following a jury verdict in favor of defendant. Plaintiffs argue that the District Court erred in (1) failing to apply the doctrine of issue preclusion to the question of whether a binding contract existed between plaintiffs and defendant; (2) improperly consolidating two cases for trial; and (3) not granting judgment as a matter of law in favor of plaintiffs after trial. We assume the parties’ familiarity with the facts and procedural history of the case.
After careful consideration of the record before us and the submissions of the parties to this Court, we find all of plaintiffs’ arguments to be without merit. The judgment of the District Court is AFFIRMED.